1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 2006-314714 A).

    PNG
    media_image1.png
    797
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    934
    619
    media_image2.png
    Greyscale

Regarding claim 1, Kobayashi discloses a basket type treatment tool comprising:
a sheath (20) (Figs. 1- 4, 6) extending in a longitudinal axis direction;
a distal end cover (23) (Figs. 1- 4) that is cylindrical and attached to a distal end of the sheath (20) (See Fig. 4), the distal end cover (23) including a plurality of grooves (24a, 24b-1, 24b-2) (Figs. 3- 4) extending from an inner circumferential surface to an outer circumferential surface of the distal end cover (23) (See Figs. 3- 4 showing groove 24 extending from inner to outer circumferential surface), the grooves (24) being 
a plurality of basket wires (7) (Figs. 1- 2, 18) that are configured to extend and retract from the distal end cover (23) and configured to form a basket (6) (Figs. 1- 2, 18), the basket (6) being configured to expand and contract according to extension and retraction from the distal end cover (23) (p. 2/7); and
an operating wire (10) (Figs. 1- 2) connected to proximal ends of the plurality of basket wires (7) and configured to advance from and retract into the sheath (20) (p. 2/7), wherein:
the plurality of grooves (24) includes a first groove (24a) (See Annotated Fig. 4) and a second groove (24b-1) (See Annotated Fig. 4) separate from the first groove (24a) in a circumferential direction of the distal end cover (23),
the first groove (24a) has a first surface (S1) (See Annotated Fig. 4) that is inclined in a same direction as an incline of a portion of the basket wires (7) when the basket (6) protrudes from the distal end cover (23) (p. 2/7) (See Fig. 1 and Annotated Fig. 4 - - the surface that tapers radially inward and shown in cross-section is the First Surface (S1) as pointed out in Annotated Fig. 4 which receives the wire (7) that is also tapering radially inward in the proximal portion towards connecting member 9),
the second groove (24b) has a second surface (S2) (See Annotated Fig. 4 - - Second Surface (S2) tapers radially inward same as S1 described above) that is inclined in a same direction as an incline of a portion of the basket wires (7) when the basket (6) protrudes from the distal end cover (23), and a portion of the second surface of the second groove (P2) (See Expanded Annotated Fig. 4) has a dimension different 
Regarding claim 4, Kobayashi further discloses wherein: 
the plurality of grooves includes at least two second grooves (24b-1, 24b-2) (See Annotated Fig. 4) (p. 2/7 - - “a concave portion 24 capable of receiving the elastic wire 7 is formed at the front end portion corresponding to the number of the elastic wires 7”); and
the second grooves (24b-1, 24b-2) neighbor each other in the circumferential direction (See Annotated Fig. 4).
Regarding claim 5, Kobayashi further discloses wherein a number of the grooves (24) is equal to a number of the basket wires (7) (See Fig. 18) (p. 2/7 - - “a concave portion 24 capable of receiving the elastic wire 7 is formed at the front end portion corresponding to the number of the elastic wires 7”).
Regarding claim 6, Kobayashi further discloses wherein the first surface (S1) and the second surface (S2) are inclined from bottom surfaces of the first groove (24a) toward an inner circumferential surface of the distal end cover (23) in a longitudinal axis direction of the distal end cover (23) (See Annotated Fig. 4).
Regarding claim 7, Kobayashi further discloses the second surface (S2) is chamfered such that a bottom surface of the second groove (24b) has a dimension different from the first surface (S1) (See Expanded Annotated Fig. 4 -  - a bottom surface of the second groove (24b) being interpreted as a small segment of the Second Surface (S2), which has multiple dimensions (length, radius of curvature, etc.,) that are smaller than an entirety of the First Surface (S1), and as such meets the requirements of the limitation).
Regarding claim 9, Kobayashi further discloses wherein when the operating wire (10) is pulled from the distal end toward the proximal end of the sheath (20), each of the plurality of basket wires (7) is pulled through a different one of the plurality of grooves (24) and abuts one of the first surface (S1) and one of the second surface (S2) (p. 2/7 - - since “a concave portion 24 capable of receiving the elastic wire 7 is formed at the front end portion corresponding to the number of the elastic wires 7,” each of the plurality of basket wires (7) is capable of abutting one of the first surface (S1) and one of the second surface (S2)).
Regarding claim 11, Kobayashi discloses a basket type treatment tool comprising:
a sheath (20) (Figs. 1- 4, 6) extending in a longitudinal axis direction:
a distal end cover (23) (Figs. 1- 4) that is cylindrical and configured to connect to a distal end of the sheath (20), the distal end cover (23) including a plurality of grooves extending (24a, 24b-1, 24b-2) (Figs. 3- 4) from an inner circumferential surface to an 
a plurality of basket wires (7) (Figs. 1- 2, 18) that are configured to extend and retract from the distal end cover (23) and configured to form a basket (6) (Figs. 1- 2, 18), the basket (6) being configured to expand and contract according to extension and retraction from the distal end cover (23) (p. 2/7); and
an operating wire (10) (Figs. 1- 2) connected to proximal ends of the plurality of basket wires (7) and configured to advance from and retract into the sheath (20) (p. 2/7), wherein:
the plurality of grooves (24a, 24b-1, 24b-2) includes a first groove (24a) (See Annotated Fig. 4) and a second groove (24b-1, 24b-2) (See Annotated Fig. 4) separate from the first groove (Fig. 24a) in a circumferential direction of the distal end cover (23).
the first groove (24a) has a first surface (S1) (See Annotated Fig. 4) that is aligned with a portion of the basket wires (7) when the basket (6) protrudes from the distal end cover (23) (p. 2/7) (See Fig. 1 and Annotated Fig. 4 - - the surface that tapers radially inward and shown in cross-section is the First Surface (S1) as pointed out in Annotated Fig. 4 which receives the wire (7) that is also tapering radially inward in the proximal portion towards connecting member 9),
the second groove (24b-1, 24b-2) has a second surface (S2) (See Annotated Fig. 4 - - Second Surface (S2) tapers radially inward same as S1 described above) that is aligned with a portion of the basket wires (7) when the basket (6) protrudes from the distal end cover (23), and a portion of the second surface of the second groove (P2) (See Expanded Annotated Fig. 4) has a dimension different from the first surface (S1) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006-314714 A) in view of Little et al. (US Pub. No. 2004/0138677 A1).  Little is cited in the IDS filed 6/24/19.
Regarding claim 8, Kobayashi discloses the apparatus of claim 1, Kobayashi further disclosing, wherein:
when the operating wire (10) is pulled in a direction from the distal end toward the proximal end of the sheath (20) in a state in which a treatment object (W4) (Figs. 17- 18) is accommodated in the basket (6), each of the plurality of basket wires (7) is pulled through a different one of the plurality of groove sections (24a, 24b-1, 24b-2) (Fig. 18) (p. 2/7 - - “a concave portion 24 capable of receiving the elastic wire 7 is formed at the 
but Kobayashi does not disclose a breaking wire.
However, Little teaches a medical retrieval device with a frangible basket, such that Little is combined with Kobayashi, 
(claim 8) a breaking force of one of the basket wires associated with Kobayashi abutting on the first surface is different from one of the basket wires abutting on the second surface (Figs. 8A- 8E) (P. [0070] - - at least one leg 11 of the basket 10 is frangible).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the basket wires associated with Kobayashi so that at least one of them have a breaking force and is frangible because it would allow one of the basket wires to be broken upon the application of a predetermined force (Little - - P. [0071], See Fig. 8E).  The motivation for the modification would have been to provide a safety measure in response to a complication during the retrieval process that requires the release of the object from the basket within the body tract (Little - - P. [0071]).
Allowable Subject Matter
Claims 2- 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first surface has a first chamfering amount and the second surface has a second chamfering amount such that the second chamfering amount is smaller than the first chamfering amount, and among the plurality of basket wires, a basket wire in contact with the second surface is configured to break before a basket wire in contact with the first surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dolgin (US Pat. No. 5,462,553) surgical snare with a frangible loop;
Reynolds et al. (US Pat. No. 6,673,080 B2) retrieval basket with releasable tip;
St. George (US Pub. No. 2014/0121458 A1) lithotripsy apparatus using a flexible endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771